ATTACHMENT TO ADVISORY ACTION

3. CONT.  The proposed amendments to the claims introduce a new limitation which would require additional search and consideration. Specifically, the proposed amendment to independent claims 1, 54, and 116 introduces the limitation that the GGTA1 locus is a modified GGTA1 locus comprising a selectable marker gene and/or a landing pad. This is a new limitation not previously considered. 

12.CONT.  The rejections of 1) claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, and 100-102 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal.pone.0011986, pages 1-9, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722.doi:10.1111/ajt.12918, pages 1-20, 2) claims 51, 102, and 105-106 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal. pone.0011986, pages 1-9, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722.doi:10.1111/ajt.12918, pages 1-20, as applied to amended claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, and 100-102 above, and further in view of Harris et al. (2014) Xenotransplantation, Vol. 21(6), 496-506, published online July 5, 2014. Doi:10.1111/xen.12116, pages 1-21, 3) claims 1 and 17 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Kriz et al. (2010) Nat. Commun.1:120 doi:10.1038/ncomms1120, pages 1-6, and Supplemental Material, pages 1-21, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722. doi:10.1111/ajt.12918, pages 1-20, and 4) claims 113-116 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0038841 (2011), hereafter referred to as Ayares, in view of Deng et al. (2011) PLoS One, Vol. 6(5):e19986. doi:10.1371/journal. pone.0011986, pages 1-9, and Tena et al. (2014) Am.J.Tranplant., Vol. 14(12):2713-2722.doi:10.1111/ajt.12918, pages 1-20, as applied to amended claims 1-2, 12, 16, 22-23, 25-26, 28, 43, 50, 52-57, and 100-102 above, and further in view of Yu et al. (2003) Mol. Ther., Vol. 7(6), 827-838, are all maintained. The applicant provides a single response to all four rejections focusing their arguments on how the cited references, primarily Ayares and Deng, do not teach all of the limitations of the proposed claims. However, as the proposed claim amendment has not been entered, applicant’s arguments concerning these non-entered limitations are not found persuasive. 
It is also noted that the applicant has argued each reference individually as not teaching the proposed claim limitations. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejections identified above as 1)-4) in the Final office action provided a detailed analysis of the teachings of each references and how combination of these teachings provides the requisite teachings and motivation for making a transgenic pig as claimed in the pending claims. Please see pages 4-17 of the Final Office action mailed on 10/7/21. The Final Office action in these pages further addresses a number of issues previously raised by applicant and reiterated in their instant response. 

13. CONT.  The information disclosure statement (IDS) submitted on 10/29/21 was filed after the mailing date of the Final Rejection on 10/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed 1449 is attached to this action.
Please note, however, that a second reference was filed with the IDS which is not cited on the 1449 and has therefore not been considered. The additional reference is a non-patent literature reference which is an examination report for an Australian patent application. If applicant wishes for consideration of this reference, it must be listed on a 1449 in a separate IDS filing in compliance with 37 CFR 1.97. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633